Appeal from a judgment of the County Court of Albany County (Herrick, J.), rendered January 26, 2005, convicting defendant upon his plea of guilty of the crime of attempted criminal sale of a controlled substance in the third degree.
Defendant, waiving his right to appeal, pleaded guilty to the reduced charge of attempted criminal sale of a controlled substance in the third degree in satisfaction of a single-count indictment and two other pending charges. He was sentenced in accordance with the plea agreement as a second felony offender to a prison term of 2V2 to 5 years. On appeal, defense counsel seeks to be relieved of her assignment as counsel on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record, we agree. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Crew III, J.P., Carpinello, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.